DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srivastava (US 2007/0150773).
 	Regarding claim 1, Srivastava teaches a method for providing authenticated caller information for voicemail (i.e., a method as shown in flow charts of figures 3 and/or 6), the method comprising: 
receiving, by a terminating telephony service provider system, a request to connect a telephone call, the request comprising a session initiation protocol (SIP) identity header (i.e., a voice call is received by the anti-SPX service and signaling information, from SIP header, is extracted in order to identify the caller (para. [0041] and [0086]) or a request message of a session received by a network element (para. [0093]); SIP/SDP is sent from a user client agent (caller) 400 to a user client server (called party) 402 via SIP proxy server (atlanta.com) 402, intermediate SIP proxies 412 and SIP proxy server (biloxi.com) 402 which is considered as a terminating telephone service provider system (para. [0079]-[0080]; and similarly shown in figure 5), wherein: 
the telephone call is mapped to an originating telephone number and was originated by a calling party (i.e., the telephone call is checked against black and/or white lists determine the call source; para. [0041]; or the request message may be checked against SDS tables; para. [0093]-[0094] ); 
performing, by the terminating telephony service provider system, a verification based on the SIP identity header (i.e., if the signaling information is available in the SIP header, the signaling information is checked against in either the black and white lists in order to verify that the voice call is a SPIT call (para. [0042]), a conference call (para. [0043]), etc.); 
routing, by the terminating telephony service provider system, the telephone call  to a voicemail system (i.e., if the called party is busy or on another call; the voice call is transferred to multimedia mailbox; para. [0049] and [0095]); 
creating, by the terminating telephony service provider system, a voicemail based on audio received from the calling party via the telephone call (i.e., the calling party may leave a message on the multimedia mailbox server; para. [0049]); 
storing, by the terminating telephony service provider system, information from the SIP header mapped with a voicemail (i.e., the message is stored in a safe folder along with the SIP signaling information, such as caller ID of the caller, extracted from the SIP header for later quickly retrieving and reviewing by the called party; para. [0049]); and 
outputting, by the terminating telephony service provider system to a called party user equipment (UE), an indication of the voicemail with an indication of the verification based 18 on the SIP identity header (i.e., outputting the messages, which received from callers, in either or both of “safe folder” and “SPIT folder” for the called party to quickly retrieve and review without requiring the called party to sort through junk messages as well as valid messages; para. [0049], [0055] and [0056]).
Regarding claim 2, Srivastava further teaches that the anti-SPX service will extract signaling information, such as caller ID from the SIP header as discussed above. anti-SPX service further verify the caller from the signaling information by checked with the black and while lists as discussed above (para. [0041]-[0042]). Srivastava further teaches the SPAM Detection Service (SDS) to detect a session request of the voice call (para. [0071]).  Srivastava further teaches the anti-SPX may be located separately from the SDS, or may be independent of the anti-SPX service (para. [0093]). Therefore, Srivastava further teaches features of transmitting the received SIP identity header to a verification service system, such as the SDS; and receiving from the SDS a verification results, as shown in the “safe folder” and “SPAM folder” (para. [0054]-[0055]).
Regarding claim 3, Srivastava further teaches the limitations of the claim in paragraphs [0049] and [0055].
Regarding claim 5, Srivastava further teaches the limitations of the claim, such as routing the call to multimedia mailbox serer 20 based on the results of SPX score in paragraph [0048].
Regarding claim 7, Srivastava further teaches the limitations of the clam in paragraphs [0049]-[0050].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2007/0150773) in view of Ding (US Pat. # 11,082,557).
Regarding claim 4, Srivastava teaches all subject matters as claimed above, including an IP network for carrying voice calls, voicemails, etc. Srivastava failed to teach a 5G core of a 5G New Radio (NR) cellular network. However, Ding teaches a telecommunications network 100, as shown in figure 1, comprising an access network 104 (e.g., 5G NR, etc.), a data core 106 (i.e., 5G core) and an IP multimedia subsystem (IMS) 108 which includes a telephone application server (TAS) 110 and a media resource function (MRF) 112 (col.4, lines 49-55). Ding further teaches that the IMS 108 is programed to prompt an enhanced announcement that call recipient is busy (col.3, lines 62-65). Thus, the IMS may performed as the terminating telephony service provider system to communicate with the data core 106 (5G core) to receive traffic (col.5, lines 6-7 and lines 42-45) and the TAS 110 may store voicemails for called parties (col.6, lines 46-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of the terminating telephone service provider system (the IMS 108) being in communication with a 5G core (data core 106) of a 5G New Radio (NR) cellular network (access network 104), as taught by Ding, into view of Srivastava in order to provide voicemail services in the 5G radio network to called parties.
 	Regarding claim 11, Srivastava teaches a voicemail system for providing authenticated caller information (i.e., a system, as shown in figures 1 and 4, comprising a multimedia mailbox server 20 and anti-SPX server 10, etc.; para. [0034]), the system comprising:
	a cellular network, such as the network 16, as shown in figure 1, wherein the cellular network is operated by a terminating service provider (i.e., SIP proxy server (biloxi.com) 402 which is considered as a terminating telephone service provider system), wherein the cellular network is configured to:
receive a request to connect a telephone call, the request comprising a session initiation protocol (SIP) identity header (i.e., a voice call is received by the anti-SPX service and signaling information, from SIP header, is extracted in order to identify the caller (para. [0041] and [0086]) or a request message of a session received by a network element (para. [0093]); SIP/SDP is sent from a user client agent (caller) 400 to a user client server (called party) 402 via SIP proxy server (atlanta.com) 402, intermediate SIP proxies 412 and SIP proxy server (biloxi.com) 402 which is considered as the terminating telephone service provider system (para. [0079]-[0080]; and similarly shown in figure 5), wherein: 
the telephone call is mapped to an originating telephone number and was originated by a calling party (i.e., the telephone call is checked against black and/or white lists determine the call source; para. [0041]; or the request message may be checked against SDS tables; para. [0093]-[0094] ); 
perform a verification based on the SIP identity header (i.e., if the signaling information is available in the SIP header, the signaling information is checked against in either the black and white lists in order to verify that the voice call is a SPIT call (para. [0042]), a conference call (para. [0043]), etc.); and
a voice mail service system (i.e., the multimedia mailbox server 20), in communication with the network (i.e., if the called party is busy or on another call; the voice call is transferred to multimedia mailbox; para. [0049] and [0095]) , wherein the voicemail service system is configured to:
create a voicemail based on audio received from the calling party via the telephone call (i.e., the calling party may leave a message on the multimedia mailbox server; para. [0049]); 
store information from the SIP header mapped with a voicemail (i.e., the message is stored in a safe folder along with the SIP signaling information, such as caller ID of the caller, extracted from the SIP header for later quickly retrieving and reviewing by the called party; para. [0049]); and 
output to a called party user equipment (UE), an indication of the voicemail with an indication of the verification based 18 on the SIP identity header (i.e., outputting the messages, which received from callers, in either or both of “safe folder” and “SPIT folder” for the called party to quickly retrieve and review without requiring the called party to sort through junk messages as well as valid messages; para. [0049], [0055] and [0056]).
It should be noticed that Srivastava failed to teach the network, such as the network 16 or network, as shown in figures 4 and 5, comprising a 5G core of a 5G New Radio (NR) cellular network. However, Ding teaches a telecommunications network 100, as shown in figure 1, comprising an access network 104 (e.g., 5G NR, etc.), a data core 106 (i.e., 5G core) and an IP multimedia subsystem (IMS) 108 which includes a telephone application server (TAS) 110 and a media resource function (MRF) 112 (col.4, lines 49-55). Ding further teaches that the IMS 108 is programed to prompt an enhanced announcement that call recipient is busy (col.3, lines 62-65). Thus, the IMS may performed as the terminating telephony service provider system to communicate with the data core 106 (5G core) to receive traffic (col.5, lines 6-7 and lines 42-45) and the TAS 110 may store voicemails for called parties (col.6, lines 46-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of the terminating telephone service provider system (the IMS 108) being in communication with a 5G core (data core 106) of a 5G New Radio (NR) cellular network (access network 104), as taught by Ding, into view of Srivastava in order to provide voicemail services in the 5G radio network to called parties.
Regarding claim 12, Srivastava further teaches the system comprising a plurality of user equipment 400 included at least of caller and callee as shown in figures 4 and 5 (paragraphs [0079] and [0093]).
Regarding claim 13, Srivastava further teaches that the anti-SPX service will extract signaling information, such as caller ID from the SIP header as discussed above. anti-SPX service further verify the caller from the signaling information by checked with the black and while lists as discussed above (para. [0041]-[0042]). Srivastava further teaches the SPAM Detection Service (SDS) to detect a session request of the voice call (para. [0071]).  Srivastava further teaches the anti-SPX may be located separately from the SDS, or may be independent of the anti-SPX service (para. [0093]). Therefore, Srivastava further teaches features of transmitting the received SIP identity header to a verification service system, such as the SDS; and receiving from the SDS a verification results, as shown in the “safe folder” and “SPAM folder” (para. [0054]-[0055]).
Regarding claim 14, Srivastava further teaches the limitations of the claim in paragraphs [0049] and [0055].
Regarding claim 15, Srivastava further teaches the limitations of the claim, such as routing the call to multimedia mailbox serer 20 based on the results of SPX score in paragraph [0048].
Regarding claim 17, Srivastava further teaches the limitations of the clam in paragraphs [0049]-[0050].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2007/0150773) in view of Pasko et al. (Pub. #. 2009/0089409).
Regarding claim 6, Srivastava teaches all subject matters as claimed above, except the feature of providing an indication of the output includes an indication of verified, not verified or partially verified. However, Pasko et al. (“Pasko”) teaches a content server to provide a virtual indication of a verification status to other users via a graphical user interface (GUI) wherein the indication of the verification status includes a fully verified, an unverified status, or a partially verified status (para. [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of providing an indication of the output includes an indication of verified, not verified or partially verified,  as taught by Pasko, into view of Srivastava in order to provide the verification status of the voicemail to the recipient or called party.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2007/0150773) in view of Sharpe (US Pat. #. 10,721,352).
Regarding claim 8, Srivastava teaches all subject matters as claimed above. Srivastava further teaches the feature of calculating a reputation score (i.e., a SPX score; para. [0048] and [0054]). Srivastava failed to clearly teach the feature of outputting an indication of the reputation score to the called party. However, Sharpe teaches such features in figure 6. Sharpe further teaches a display/LCD to display information regarding an incoming call wherein the information is a call type, a spam sore, a phone call, and name associated with the caller (col.8, lines 20-31). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of outputting an indication of the reputation score to the called party, as taught by Sharpe, into view of Srivastava in order to provide a percentage or a particular level of the verification of voicemail to the called party.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2007/0150773) in view of Sharpe (US Pat. #. 10,721,352) and Lu et al. (Pub. #: 2022/0124195).
 	Regarding claim 9, Srivastava further teaches the Security Assertion Markup Language (SAML) assertion in connection with generating the SPX score. Srivastava and Sharpe, in combination, failed to clearly teach the reputation score to be performed using a machine learning model trained from information collected from a plurality of telephone calls. However, Lu et al. (“Lu”) teaches a machine learning model is trained using data from a training database. The data may be included in a call header or a SIP header (para. [0047]-[0047] wherein the call header may include cellular network information, such as 5G; para. [0050]). The data may include prior call data including prior caller ID, prior caller IP address, and prior call routing information collected from one or more prior calls (para. [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of using a machine learning model trained from information collected from a plurality of telephone calls, as taught by Lu, into view of Srivastava and Sharpe in order to screen and/or verify the call or voicemail header as a spam, spoofed call, voicemail or a robocall.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2007/0150773) in view of Sharpe (US Pat. #. 10,721,352) and Lu et al. (Pub. #: 2022/0124195), as applied to claims 1, 8 and 9 above, and further in view of van Rensburg et al. (Pub. No.: 2021/0099573).
Regarding claim 10, Srivastava, Sharpe and Lu, in combination, teaches all subject matters as claimed above, except for the feature of wherein the indication of the reputation score is only presented in association with the indication when the performed verification indicates the telephone call is either unverified or partially verified. However, Rensburg et al. (“Rensburg”) teaches a computer-implemented method and system for improving caller verification. Rensburg further teaches that a notification of a call session is provided to a called party to indicate that the caller is either partially verified or unverified along with associated confidence scores (para. [0197]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of wherein the indication of the reputation score is only presented in association with the indication when the performed verification indicates the telephone call is either unverified or partially verified, as taught by Rensburg, into view of Srivastava, Sharpe and Lu in order to provide the called party with the verification status of the voicemail. 

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2007/0150773) in view of Ding (US Pat. # 11,082,557), as applied to claims 11 and 15 above, and further in view of Pasko et al. (Pub. #. 2009/0089409).
Regarding claim 16, Srivastava and Ding, in combination, teaches all subject matters as claimed above, except the feature of providing an indication of the output includes an indication of verified, not verified or partially verified. However, Pasko teaches a content server to provide a virtual indication of a verification status to other users via a graphical user interface (GUI) wherein the indication of the verification status includes a fully verified, an unverified status, or a partially verified status (para. [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of providing an indication of the output includes an indication of verified, not verified or partially verified,  as taught by Pasko, into view of Srivastava and Ding in order to provide the verification status of the voicemail to the recipient or called party.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2007/0150773) in view of Ding (US Pat. # 11,082,557), as applied to claim 11 above, and further in view of Sharpe (US Pat. #. 10,721,352).
Regarding claim 18, Srivastava and Ding, in combination, teaches all subject matters as claimed above. Srivastava further teaches the feature of calculating a reputation score (i.e., a SPX score; para. [0048] and [0054]). Srivastava failed to clearly teach the feature of outputting an indication of the reputation score to the called party. However, Sharpe teaches such features in figure 6. Sharpe further teaches a display/LCD to display information regarding an incoming call wherein the information is a call type, a spam sore, a phone call, and name associated with the caller (col.8, lines 20-31). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of outputting an indication of the reputation score to the called party, as taught by Sharpe, into view of Srivastava and Ding in order to provide a percentage or a particular level of the verification of voicemail to the called party.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2007/0150773) in view of Ding (US Pat. # 11,082,557) and Sharpe (US Pat. #. 10,721,352), as applied to claims 11 and 18 above, and further in view of Lu et al. (Pub. #: 2022/0124195).
 	Regarding claim 19, Srivastava further teaches the Security Assertion Markup Language (SAML) assertion in connection with generating the SPX score. Srivastava, Ding and Sharpe, in combination, failed to clearly teach the reputation score to be performed using a machine learning model trained from information collected from a plurality of telephone calls. However, Lu teaches a machine learning model is trained using data from a training database. The data may be included in a call header or a SIP header (para. [0047]-[0047] wherein the call header may include cellular network information, such as 5G; para. [0050]). The data may include prior call data including prior caller ID, prior caller IP address, and prior call routing information collected from one or more prior calls (para. [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of using a machine learning model trained from information collected from a plurality of telephone calls, as taught by Lu, into view of Srivastava, Ding and Sharpe in order to screen and/or verify the call or voicemail header as a spam, spoofed call, voicemail or a robocall.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2007/0150773) Ding (US Pat. # 11,082,557) and Sharpe (US Pat. #. 10,721,352), as applied to claims 11 and 18 above, and further in view van Rensburg et al. (Pub. No.: 2021/0099573).
Regarding claim 20, Srivastava, Ding and Sharpe, in combination, teaches all subject matters as claimed above, except for the feature of wherein the indication of the reputation score is only presented in association with the indication when the performed verification indicates the telephone call is either unverified or partially verified. However, Rensburg et al. (“Rensburg”) teaches a computer-implemented method and system for improving caller verification. Rensburg further teaches that a notification of a call session is provided to a called party to indicate that the caller is either partially verified or unverified along with associated confidence scores (para. [0197]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of wherein the indication of the reputation score is only presented in association with the indication when the performed verification indicates the telephone call is either unverified or partially verified, as taught by Rensburg, into view of Srivastava, Ding and Sharpe in order to provide the called party with the verification status of the voicemail. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: September 2022